Exhibit 10.4
 
SECURITIES PURCHASE AGREEMENT
AMENDMENT NO. 3


This Amendment (the “Amendment”) to the Securities Purchase Agreement (the
“Securities Purchase Agreement”, or the "Agreement") dated as of the 7th day of
October, 2009, as amended, between TANGIERS INVESTORS, LP, a limited partnership
(the “Investor”), and NORTH BAY RESOURCES INC., a corporation organized and
existing under the laws of the State of Delaware (the “Company”), is entered
into as of this 24h day of July, 2013, with an agreed Effective Date of January
24, 2013.  This Amendment supersedes Amendment No. 2 dated March 28, 2013 and
Amendment No. 1 dated January 28, 2013.
 
WHEREAS, the Company and the Investor wish to amend the Agreement under the
terms and subject to the conditions set forth in this Amendment and the
Securities Purchase Agreement as if set forth herein;


In consideration of the mutual promises contained herein, the parties agree as
follows:
 
1. Amendment.


1.1 The second paragraph of the preamble to the Securities Purchase Agreement is
hereby amended and restated in its entirety as set forth below:


"WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, as provided
herein, and the Investor shall purchase from the Company, up to Ten Million
Dollars ($10,000,000) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”); and"


1.2 Section 1.7 of the Securities Purchase Agreement is hereby amended and
restated in its entirety as set forth below:


Section 1.7. “Commitment Amount” shall mean the aggregate amount of up to Ten
Million Dollars ($10,000,000) which the Investor has agreed to provide to the
Company in order to purchase the Company’s Common Stock pursuant to the terms
and conditions of this Agreement.


1.3 Section 1.8 of the Securities Purchase Agreement is hereby amended and
restated in its entirety as set forth below:


Section 1.8. “Commitment Period” shall mean the period commencing on the
Effective Date, and expiring on the earliest to occur of (x) the date on which
the Investor shall have made payment of Advances pursuant to this Agreement in
the aggregate amount of the Commitment Amount, (y) the date this Agreement is
terminated pursuant to Section 10.2 or (z) the date occurring sixty (60) months
after the Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4 Section 1.9 of the Securities Purchase Agreement is hereby amended and
restated in its entirety as set forth below:


Section 1.9. “Common Stock” shall mean the Company’s common stock, par value $
0.001per share whether issued to the Investor directly.


1.5 Section 1.16 of the Securities Purchase Agreement is hereby amended and
restated in its entirety as set forth below:


Section 1.16. “Base Amount/Maximum Advance Amount”  The Base Amount shall mean
the amount of each Advance that is equal to the average daily trading volume in
dollar amount during the ten (10) trading days preceding the Advance Date.  No
Advance will be made in an amount lower than the Minimum Advance Amount (defined
below). No advance will be made higher than Two Hundred and Fifty Thousand
Dollars ($250,000) or 300% of the Base Amount, whichever is less


1.6 Section 1.17 of the Securities Purchase Agreement is hereby amended and
restated in its entirety as set forth below:


Section 1.17.                           “Minimum Advance Amount” shall be Ten
Thousand Dollars ($10,000) per Advance Notice.  In the event the Base Amount (as
defined in Section 1.22) is less than the Minimum Amount, the Base Amount shall
equal the Minimum Amount.


1.7 Section 1.22 of the Securities Purchase Agreement is hereby amended and
restated in its entirety as set forth below:


Section 1.22. “Purchase Price” shall be set at (a) ninety percent (90%) of the
Market Price during the Pricing Period for up to 100% of the Base Amount (as
defined in Section 1.16), (b) eighty two and a half percent (82.5%) of the
Market Price during the Pricing Period for any shares in excess of 100% and less
than or equal to 200% of the Base Amount, and (c) seventy five percent (75%) of
the Market Price during the Pricing Period for any shares in excess of 200%  and
less than or equal to 300% of the Base Amount.


1.8 Section 1.23 of the Securities Purchase Agreement is hereby amended and
restated in its entirety as set forth below:


Section 1.23. “Registrable Securities” shall mean the shares of Common Stock to
be issued hereunder  (i) in respect of which the Registration Statement has not
been declared effective by the SEC, (ii) which have not been sold under
circumstances meeting all of the applicable conditions of Rule 144 (or any
similar provision then in force) under the Securities Act (“Rule 144”) or (iii)
which have not been otherwise transferred to a holder who may trade such shares
without restriction under the Securities Act, and the Company has delivered a
new certificate or other evidence of ownership for such securities not bearing a
restrictive legend.
 
 
 

--------------------------------------------------------------------------------

 
 
1.9 Section 2.2(c) of the Securities Purchase Agreement is hereby deleted in its
entirety.


1.10 Section 7.2(a) of the Securities Purchase Agreement is hereby amended and
restated in its entirety as set forth below:


Section 7.2(a) Registration of the Common Stock with the SEC. The Company shall
have filed with the SEC a Registration Statement with respect to the resale of
the Registrable Securities in accordance with the terms of the Registration
Rights Agreement. As set forth in the Registration Rights Agreement, the
Registration Statement shall have previously become effective and shall remain
effective on each Condition Satisfaction Date and (i) neither the Company nor
the Investor shall have received notice that the SEC has issued or intends to
issue a stop order with respect to the Registration Statement or that the SEC
otherwise has suspended or withdrawn the effectiveness of the Registration
Statement, either temporarily or permanently, or intends or has threatened to do
so, and (ii) no other suspension of the use or withdrawal of the effectiveness
of the Registration Statement or related prospectus shall exist. The
Registration Statement must have been declared effective by the SEC prior to the
first Advance Notice Date.


1.11 Section 12.2 of the Securities Purchase Agreement is hereby amended and
restated in its entirety as set forth below:


Section 12.2. Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended.


1.12 Section 12.4 of the Securities Purchase Agreement is hereby deleted and
replaced in its entirety as set forth below:


Section 12.4.   Release.   The Investor hereby irrevocably and unconditionally
releases the Company of and from all claims, demands, causes of actions, fees
and liabilities of any kind whatsoever, which it had, now has or may have
against the Company as of the date of this amendment, by reason of any actual or
alleged act, omission, transaction, practice, conduct, statement, occurrence, or
any other matter within the reasonable scope of this Agreement that is known to
the Investor, including, but not limited to, the right to rescind its purchases
pursuant to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2. General Provisions.


2.1 Except as defined herein, all defined terms used herein shall have the
meaning set forth in the Securities Purchase Agreement


2.2 The captions to the paragraphs/sections in this Amendment are not a part of
this Amendment or the Securities Purchase Agreement, and are included merely for
convenience of reference only and shall not affect its meaning or
interpretation.


2.3 This Amendment may be signed in any number of counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.


2.4 Company and Investor confirm and acknowledge that the Securities Purchase
Agreement is in full force and effect, that there have been no uncured events of
breach to date, and that each represents and warrants to the other that they are
in material compliance with the Securities Purchase Agreement. Except for the
changes made by this Amendment to the Securities Purchase Agreement, the
Securities Purchase Agreement remains in full force and effect without
modification. All references to the Agreement in the Securities Purchase
Agreement mean the Securities Purchase Agreement as amended hereby.


[Remainder of Page Intentionally Left Blank]


 
 
 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment to the
Agreement as of this 24th day of July, 2013.
 
Tangiers Investors, LP


 
By:  /s/ Michael Sobeck            
 
Name: Michael Sobeck
 
Title:           Managing Member of the General Partner, Tangiers Capital, LLC
 


 
North Bay Resources Inc.
 


 
By: _/s/ Perry Leopold               
 
Name: Perry Leopold
 
Title:           CEO
 


 